IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1601
                              Filed July 22, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

OLYMPIA RACHELLE COOKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Adria Kester, Judge.



      Olympia Cooks appeals her convictions for one count of threat of terrorism

and three counts of second-degree harassment. AFFIRMED.



      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                          2


DOYLE, Judge.

       Olympia Cooks challenges the sufficiency of the evidence supporting her

convictions for one count of threat of terrorism and three counts of second-degree

harassment. Before reaching the merits of her claims, we must determine whether

Cooks preserved error.

       Cooks moved for judgment of acquittal both when the State rested and at

the close of evidence. The district court reserved ruling at the close of the State’s

evidence. At the close of evidence, the court stated it would “take that matter under

advisement and rule on it at the conclusion of the case.” The jury returned its

verdict that evening, and the court entered judgment and sentence one month

later. The court never ruled on the motion, and Cooks never alerted the court to

this failure. To preserve error for review, a defendant must raise the claim to the

district court and the court must rule on it. See State v. Bynum, 937 N.W.2d 319,

324 (Iowa 2020); State v. Ambrose, 861 N.W.2d 550, 555 (Iowa 2015) (noting “it

is unfair to allow a party to choose to remain silent in the trial court in the face of

error, taking a chance on a favorable outcome, and subsequently assert error on

appeal if the outcome in the trial court is unfavorable” (citation omitted)). The

motion also failed to specify which elements of the charge Cooks was challenging,

which cannot preserve error.1 See State v. Albright, 925 N.W.2d 144, 150 (Iowa

2019). Thus, we affirm her convictions.

       AFFIRMED.



1 After the State rested, defense counsel moved “for judgment in favor of the
defendant.” At the close of evidence, defense counsel renewed “my motion for
acquittal at this time.”